Citation Nr: 1614651	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-14 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

2.  Entitlement to an effective date prior to January 7, 2009, for the award of a 20 percent evaluation for the Veteran's impotence.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1968 to July 1972 and from October 1972 to June 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure; denied that issue on the merits; and denied a compensable disability evaluation for his impotence.  In March 2014, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure and remanded that issue and the issue of a compensable evaluation for the Veteran's impotence to the RO for additional action.  

In October 2015, the Board granted a 20 percent evaluation for the Veteran's impotence for the period prior to June 3, 2014; denied an evaluation in excess of 20 percent for his impotence for the period on and after June 3, 2014; and remanded the issue of service connection for Type II diabetes mellitus claimed as the result of herbicide exposure to the RO for additional action.  

In October 2015, the Appeals Management Center (AMC) effectuated the Board's award of a 20 percent evaluation for the Veteran's impotence as of January 7, 2009.  In November 2015, the Veteran submitted a notice of disagreement (NOD) with the effective date of the award of a 20 percent evaluation for his impotence.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of an earlier effective date for the award of a 20 percent evaluation for the Veteran's impotence is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving at U-Tapao Royal Thai Air Force Base (RTAFB) and Ubon, RTAFB, Thailand.  

2.  Type II diabetes mellitus was diagnosed following active service.  


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes mellitus claimed as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for Type II diabetes mellitus.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  
II.  Service Connection for Type II Diabetes Mellitus Claimed as 
the Result of Herbicide Exposure

The Veteran asserts that service connection for Type II diabetes mellitus is warranted as he served with the Air Force as a bench supply clerk at U-Tapao RTAFB and Ubon, RTAFB; performed his military duties all over the Thai bases; and should therefore be presumed to have been exposed to herbicides.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and Type II diabetes mellitus becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include U-Tapao RTAFB and Ubon, RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

The Veteran's service treatment records do not refer to Type II diabetes mellitus.  The Veteran's service personnel records reflect that he served with the Air Force as a bench stock clerk at both U-Tapao RTAFB and Ubon RTAFB.  A May 1972 TSGT, SSGT and SGT Performance Report states that the Veteran's military duties at U-Tapao RTAFB include "receipts for and delivers [of] items of bench stock to using organizations" and "bins the property in established locations."  The reviewer noted that the Veteran had "worked earnestly to insure the prompt delivery of more than 12,000 line items of property monthly to 60 organizational maintenance shops" on the base.  Given the nature of his military duties at two of the enumerated RTAFBs, the Board concedes that the Veteran was at times near the air bases' perimeters and therefore must be presumed to have been exposed to herbicides.  

A September 2001 VA treatment record states that the Veteran was diagnosed with Type II diabetes mellitus.  

The Veteran is presumed to have been exposed to herbicides while stationed at both U-Tapao RTAFB and Ubon RTAFB and subsequently manifested Type II diabetes mellitus following service separation.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Type II diabetes mellitus is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for Type II diabetes mellitus is granted.  


REMAND

The Veteran has submitted a timely NOD with the effective date for the award of a 20 percent evaluation for his impotence.  The AOJ has not issued a statement of the case (SOC) which addresses that issue.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran which addresses the issue of an effective date prior to January 7, 2009, for the award of a 20 percent evaluation for his impotence.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


